FILED
                            NOT FOR PUBLICATION                             AUG 19 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50308

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00606-MWF

  v.
                                                 MEMORANDUM*
ALFREDO VASQUEZ-TALAMANTES,
a.k.a. Alfredo Talamantes, a.k.a. Alfredo
Vasquez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Alfredo Vasquez-Talamantes appeals from the 51-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), 846. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Vasquez-Talamantes’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Vasquez-Talamantes the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Vasquez-Talamantes waived the right to appeal five specified issues related

to his sentence. Our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any

sentencing issues outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    13-50308